    Case: 1:20-cv-01560 Document #: 30 Filed: 11/20/20 Page 1 of 5 PageID #:130



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ROBERT MALDONADO on behalf of himself                  )
And all others similarly situated,                     )
                                                       )       Case no. 20-cv-01560
                       Plaintiff,                      )
                                                       )       Honorable Sharon Johnson Coleman
                       v.                              )
                                                       )        Magistrate Judge Susan E. Cox
CONVERGENT OUTSOURCING, INC.,                          )
                                                       )
                       Defendant.                      )


                            MEMORANDUM OPINION AND ORDER

       Plaintiff Maldonado (“Maldonado”) filed a complaint on March 3, 2020 alleging Defendant

Convergent Outsourcing, Inc. (“Convergent”) violated the Fair Debt Collection Practices Act, 15

U.S.C. § 1692 (“FDCPA”). Specifically, Maldonado alleges that a collection letter sent by

Convergent to Plaintiff fails to effectively communicate the amount of the debt under § 1692(g) and

is false, deceptive or misleading under § 1692(e). Convergent moves to dismiss the complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) on the grounds that its collection letter does

not violate the FDCPA as a matter of law [13]. For the reasons set forth below, this Court grants

Convergent’s motion.

Background

       Maldonado allegedly incurred a debt of $1136.42 to Verizon Wireless on a consumer

account for wireless telephone service. Maldonado disputes the fact of the debt. On October 25,

2019, Convergent sent a collection letter to Maldonado attempting to collect on this debt.

       From Plaintiff’s Exhibit A, the exterior of the letter contains the following lines of

information:




                                              Page 1 of 5
        Case: 1:20-cv-01560 Document #: 30 Filed: 11/20/20 Page 2 of 5 PageID #:131




(Compl., Ex. A). The body of the letter states:

          The account referenced above has been placed by Verizon Wireless with our office
          for collection.

          Our client has advised us that they are willing to satisfy your account in full for 75%
          of your total balance. The reduced balance amount of $1,005.57 must be received in
          our office by an agreed upon date. If you are interested in take advantage of this
          opportunity, call our office within 60 days of your receipt of this letter. We are not
          obligated to renew this offer.

(Id.) Finally, the detachable payment coupon at the bottom of the letter is shown:




(Id.)

Legal Standard for 12(b)(6)

          To survive a motion to dismiss, a plaintiff must allege sufficient factual matter, accepted as

true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.


                                                 Page 2 of 5
     Case: 1:20-cv-01560 Document #: 30 Filed: 11/20/20 Page 3 of 5 PageID #:132



Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007)). In reviewing Convergent’s motion to dismiss, the Court

accepts as true all well-pleaded factual allegations and draws all reasonable inferences in favor of

Maldonado. See Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007).

Analysis

        Whether a debt collection letter is false, deceptive, or misleading under the FDCPA is

generally a question of fact. Johnson v. Enhanced Recovery Co., LLC, 961 F.3d 975, 980 (7th Cir. 2020).

However, a court may dismiss a complaint under 12(b)(6) if it finds that a significant proportion of

the population would not be confused or misled by the language in question. Id.; 15 U.S.C. § 1692.

The court determines whether a collection letter is confusing or misleading from the objective

standpoint of the “unsophisticated debtor.” Id. at 982 (citation omitted). To such a debtor the

Seventh Circuit attributes a basic knowledge of finances, a capacity to make logical deduction and

inferences, “reasonable intelligence,” and rational thinking. Id. (citations omitted).

        The sum and substance of Maldonado’s complaint rests on his confusion arising from

Convergent providing four different dollar amounts in its collection letter, and in particular a “Total

Balance” and an “Amount Owed.” Section 1692(g)(a)(5) of the FDCPA requires only that a

collection letter state the “amount of the debt.” It does not require an itemization by which that

amount is computed, nor are courts interested in such an itemization, taking the stance that “[a]

dollar due is a dollar due.” Hahn v. Triumph Partnerships LLC, 557 F.3d 755, 757 (7th Cir. 2009).

Where more information is provided, however, courts consider whether the multiple dollar amounts

would be confusing to an unsophisticated consumer. See Johnson v. Revenue Mgmt. Corp., 169 F.3d

1057, 1060 (7th Cir. 1999) (a collection letter may confuse even if it is not internally contradictory).

        Where a debt collection letter states more than one balance, the Seventh Circuit has held that

providing more information than is required by the statute is not a sufficient basis for confusion. In



                                               Page 3 of 5
     Case: 1:20-cv-01560 Document #: 30 Filed: 11/20/20 Page 4 of 5 PageID #:133



Hahn, where a collection letter itemized the amount owed, the court found that while a collection

letter need only provide the amount due, such an itemization might be helpful to consumers. 557

F.3d at 757. In Olson v. Risk Mgmt. Alternatives, Inc., the court rejected the plaintiff’s argument that

providing both a “Balance” and an amount “Now Due” was confusing, finding that an

unsophisticated consumer would understand that the creditor was willing to accept a portion of the

balance in lieu of the full amount. 366 F.3d 509, 513 (7th Cir. 2004).

        In his briefing, Maldonado has removed the numbers from their context and presented an

argument that is more confusing that the documents themselves.

        First, as in Olsen, Convergent’s collection letter provides an itemization of the Total Balance

presumably for the debtor’s understanding. From the blue box on the exterior of the letter, the

“Total Balance” is $1340.76. Taken in context, this value is clearly the sum of the “Amount Owed”

and the “Collection Cost” by virtue of the indentation of the three line items and the decimal point

alignment of the numerical values. Simple addition is within the purview of an unsophisticated

consumer. See Olson, 366 F.3d at 513 (citation omitted); Johnson v. Revenue Mgmt. Corp., 169 F.3d 1057,

1060 (7th Cir. 1999) (taking the unsophisticated consumer to have no more than a sixth grade

education). Thus, the “amount of the debt” is the Total Balance.

        The Court acknowledges that in isolation the distinction between the terms “Total Balance”

and “Amount Owed” is not immediately obvious. Either term by itself could be used to describe

what § 1692(g) refers to as the “amount of the debt.” Yet neither the FDCPA nor the courts have

demanded or even suggested the use of any particular language to identify this quantity. See Barnes v.

Advanced Call Ctr. Techs., LLC, 493 F.3d 838, 841 (7th Cir. 2007); cf. Miller v. McCalla, Raymer, Padrick,

Cobb, Nichols, & Clark, L.L.C., 214 F.3d 872, 876 (7th Cir. 2000) (suggesting safe harbor language

for continually accruing debt). In Olsen, the court upheld the use of the terms “Balance” and “Now

Due” which are arguably as indistinguishable in isolation as the terms in Convergent’s letter.



                                                Page 4 of 5
     Case: 1:20-cv-01560 Document #: 30 Filed: 11/20/20 Page 5 of 5 PageID #:134



Moreover, there is an expectation that an unsophisticated consumer will read a collection letter with

care, which implies that the terms should be considered as the consumer would encounter them: in

context rather than in isolation. Pettit v. Retrieval Masters Creditor Bureau, Inc., 211 F.3d 1057, 1060 (7th

Cir. 2000); see e.g. Olson, 366 F.3d at 512 (considering the language at issue in the context of the

letters at issue). Finally, any difficulty in understanding the difference between the Amount Owed

and the Total Balance is made clearer by the fact that, of these two, only the Total Balance is

restated in the payment coupon.

        Next, although Maldonado does not plead any particular confusion regarding the Reduced

Balance Amount, the Court finds that a cursory reading of the body of the letter explains it.

Similarly to Hahn, Convergent offers to accept 75% of “your total balance” amounting to a “reduced

balance amount” of $1005.57 to eradicate the debt. This information is repeated in the payment

coupon which presents the debtor with the information of the “Total Balance” and the “Reduced

Balance Amount.” Any uncertainty a consumer may have about which balance to pay would be

removed by reading the body of the letter.

        Thus, the Court finds that on its face the Convergent collection letter is neither confusing

nor misleading, and it clearly communicates the amount owed.

Conclusion

        For the foregoing reasons, Defendant’s motion to dismiss [13] is granted. Civil case

terminated.


IT IS SO ORDERED.

Date: 11/20/2020
                                                  Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Court Judge




                                                 Page 5 of 5
